Exhibit 10.20

 

LOGO [g28656g58h90.jpg]

 

Versata, Inc. 300 Lakeside Drive, Suite 1300, Oakland, CA 94612-3537 ph
510.628.1000 fx 510.238.4101

 

June 7, 2005

 

Mr. David Chamberlain

 

  Re: Interim CEO Employment Agreement

 

Dear David:

 

We have all enjoyed our recent discussions with you about your joining Versata,
Inc. I am excited that you share our enthusiasm about the success and growth
opportunities we see in delivering industry-leading development and deployment
products built on a firm strategic base. The following offer of employment will
be contingent on successful completion of Versata’s pre-employment processes.

 

We are very pleased to offer you the interim position of President and Chief
Executive Officer, reporting directly to the Board of Directors (the “Board”).
You will be located in our Oakland office. Your start date will be June 15,
2005. The exclusive terms of your employment with Versata Inc. are set forth
below.

 

  •   This interim position of President and Chief Executive Officer will have a
term of five months, commencing on June 15, 2005 and ending on November 15, 2005
(the “Interim Term”). Prior to the end of the Interim Term, the Board will
reconsider your employment and if applicable, provide you with a new employment
agreement, within one month after the end of the Interim Term. During the
Interim Term, the Board will not terminate your employment for any reason other
than for Cause (as defined below) and requests that if you terminate this
employment relationship, you provide the Board thirty days prior written notice.
If the Board decides not to renew your employment or you terminate employment
prior to the end of the Interim Term, you will not be entitled to any additional
compensation or salary post termination, or any other payment from Versata, Inc.

 

  •   You will be paid a total annual salary of $250,000 USD, prorated for the
Interim Term in the monthly amount of $20,833.33, paid on a semi-monthly basis,
less all applicable federal, state and local tax withholding obligations.

 

  •   You shall be designated as an officer of the company for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended;

 



--------------------------------------------------------------------------------

  •   As an officer of the company, you are eligible to earn two milestone
performance bonuses of $50,000 each to be paid in the following quarter after
completion of the milestone. The criterion for the milestone performance bonuses
requires the achievement of specific management objectives (MBOs) set by the
Board and agreed upon by you within six weeks after signing this offer letter.

 

  •   Your responsibilities will be those outlined during your interview
process, as specified by the Board, and will be formally drawn up and presented
to you soon after your start date.

 

  •   You will be eligible to participate in Versata’s qualified retirement and
welfare benefit programs under the terms set forth in the documents governing
the plan. (A summary of these plans is enclosed.)

 

  •   You agree to abide by the policies and procedures outlined in the Human
Resources Guidelines. You will receive this information at your orientation.

 

  •   For purposes of this offer letter, Cause means (i) your willful failure to
perform the assigned duties and responsibilities reasonably assigned to you that
are not corrected within a fifteen (15) day correction period, after there has
been delivered to you a written demand for performance from the Board which
describes the basis for the belief of the Board that you have not substantially
performed your duties; (ii) any act of personal dishonesty taken by you in
connection with your responsibilities as an employee of Versata, Inc. with the
intention or reasonable expectation that such may result in your substantial
personal enrichment; (iii) your conviction of, or plea of nolo contendere to, a
felony which the Board reasonably believes has had or will have a material
detrimental effect on Versata, Inc.’s reputation or business, or (iv) you
materially breach the Proprietary Information and Inventions Agreement which
breach is (if capable of cure) not cured within fifteen (15) days after Versata,
Inc. gives you written notice of the breach.

 

This offer of employment is contingent upon your ability to produce documents
sufficient to demonstrate identity and authorization to work in the United
States as required by the Immigration Reform and Control Act. On your first day
of employment, please bring the necessary original documents, as outlined on the
enclosed 1-9 Form, to verify your identification. In addition, Versata requires
that the Proprietary Information and Inventions Agreement be signed and returned
with your signed offer letter.

 

This offer letter, together with the various documents referenced herein,
represent the complete offer by the Company. No other agreements (verbal or
otherwise) or benefits which are not specifically cited shall be in effect. If
there is any element of our offer that you feel is unclear or not covered,
please contact Deana Stanger in Human Resources.

 

www.versata.com

 



--------------------------------------------------------------------------------

This offer letter will be governed by the laws of the State of California (with
the exception of its conflict of law provisions) as if it was entered into by
California residents and as if it was to be performed entirely within
California. Venue for all disputes hereunder shall be in Alameda County,
California.

 

At Versata, Inc., our long-term success depends on both the results we achieve
and the way we make these results happen. We set high standards for our people,
our products and our processes. Quality must set us apart. We set high standards
of personal integrity and ethics in all our business ventures. We, at Versata,
Inc., feel that you will make an invaluable addition to our team and it is with
great enthusiasm that I hope you accept this offer of employment.

 

To show your acceptance of this offer, please sign, this letter in the space
indicated and return it, along with the signed Proprietary Information and
Inventions Agreement no later than June 8, 2005.

 

Sincerely,

          /s/    GARY MORGENTHALER                 

Gary Morgenthaler

Chairman of the Board

       

 

AGREED, ACKNOWLEDGED AND ACCEPTED:

/s/    DAVID CHAMBERLAIN              

June 8, 2005

David Chamberlain   (Signature)  

Date

 

www.versata.com

 